Citation Nr: 1614014	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  04-34 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Veteran provided testimony at a September 2008 Travel Board hearing with a Veterans Law Judge who is no longer with the Board.  The Veteran was afforded the opportunity to testify at an additional hearing.  In July 2015, a travel Board hearing was held before the undersigned Veterans Law Judge.  Both hearing transcripts are of record.  

In a March 2009 decision, the Board reopened, but denied service connection for a lumbar spine disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the March 2009 Board decision, only insomuch as it denied service connection for a lumbar spine disorder, and remanded the case for compliance with the terms of a Joint Motion for Partial Remand.

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) in September 2011, April 2013, and July 2013 for additional development, which included a request for identified private treatment records dated from 1970 to 1972 and a remand for a travel Board hearing.  The Veteran was afforded an additional Board hearing in July 2015, and in light of the Board's grant of the benefits sought on appeal, an additional remand is not required to obtain outstanding private treatment records.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative joint and disc disease with levoscoliosis and lumbar strain.

2.  The Veteran was in a motor vehicle accident in service.

3.  The Veteran's lumbar spine disability is related to an in-service motor vehicle accident.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint and disc disease with levoscoliosis and lumbar strain have been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appeal has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends that he injured his back in a jeep accident in service, and that a currently diagnosed back disability is related to the in-service injury.  

The Board finds that the Veteran has a currently diagnosed lumbar spine disability.  X-rays taken during a June 1999 VA authorized examination showed degenerative arthritis of the lumbar spine.  A July 2000 private treatment report from Dr. H.B. noted that the Veteran had reported back pain since service in 1970.  The Veteran was diagnosed, at that time, with levoscoliosis and chronic lumbosacral spine discogenic disease.  An August 2005 private medical evaluation from Dr. C.B. identified current spine problems, citing 2004 x-ray evidence of osteoarthritis.  A September 2008 note from the Veteran's chiropractor, Dr. F., at Medical Management Center, shows that the Veteran had been treated for the past five years for lumbar pain, diagnosed as lumbar spine sprain.  Updated treatment reports from Dr. F. dated from 2008 to 2011 show that the Veteran continued to receive chiropractic treatment for low back pain.  Accordingly, the Board finds that the Veteran has currently diagnosed degenerative joint and disc disease with levoscoliosis and lumbar strain.

The Board finds that the Veteran sustained an injury to the back in a motor vehicle accident in service.  Service treatment records do not identify treatment for back pain or a motor vehicle accident in service.  However, the Veteran has provided lay statements and hearing testimony identifying the onset of back pain after a Jeep accident in 1970.  In statements provided to the Board and in September 2008 and July 2015 hearing testimony, the Veteran has consistently identified the accident as a roll-over accident in service, and he reported that his friend, M.A. was involved in the same accident.  The Veteran has submitted photographs of the Jeep, prior to the accident.  The Veteran testified in July 2015 that he was able to walk away from the accident.  He indicated that he and M.A. were passengers in the vehicle, and reported that they were flung from the jeep.  He testified that he was very sore, but reported that he did not break any bones and was not bleeding, so he did not seek treatment.  While a June 1999 VA authorized examiner indicated in a general medical examination, that the Veteran was rear-ended in a Jeep accident, the Veteran submitted July 2009 correspondence indicating that this statement must have been made in error, as he did not recall giving details of the accident, and he clarified that the 1970 accident was a roll-over accident.  

The Veteran submitted May 2005 and July 2008 statements from M.A. in support of his claim.  M.A. reported that he and the Veteran were both in the same unit, the 146th Signal Corp., and that they were both involved in the same Jeep accident in Pleiku, Vietnam in 1970.  M.A. indicated that while the Veteran was able to walk away from the accident, he complained of hurting all over, and he continued to complain of back and muscle pain over the next few days.  M.A. reported that the Veteran continued to complain of back problems even after service, and would ask his advice on treatment and care from time to time.  The Board finds that a photo identification of M.A. and a signature provided before a Notary Public, which have been submitted to the record, further verify the authenticity of M.A.'s signed statements.  

The Board finds that the Veteran has provided credible testimony and statements identifying a back injury during a Jeep accident in service, and the Board finds that statements from M.A. further verify the credibility of the Veteran's statements and testimony with regard to the accident and injury in service.  

The evidence is at least in equipoise as to whether the Veteran's currently diagnosed lumbar spine disabilities were incurred in service.  The Veteran has identified a history of back pain after his separation in service in 1970.  He testified during the July 2015 Board hearing that he had back pain in the week following the accident with gradual improvement, but indicated that he had intermittent and worsening pain since that time.  The Veteran's mother reported in a September 2001 statement that she recalled the Veteran asking to see a doctor concerning back and stomach pain shortly after his discharge in 1970, around the Thanksgiving holiday.  She reported that the Veteran saw Dr. P. at that time and that he saw him again in 1971.  

The Board notes that a March 2010 Joint Motion for Partial Remand provided that development was warranted to obtain the identified private treatment records from Dr. O.P.  While it appears that those treatment records have not been requested, it appears from the Veteran's July 2009 statement, that such records are no longer available, as he reported that he could not locate Dr. O.P. to forward his records.  The Board finds, nonetheless, that the Veteran has been credible in identifying post-service treatment for back pain, and finds that his statements tend to be supported by his mother's September 2001 statement identifying such complaints and treatment post-service in 1970 and 1971.  

The Veteran has reported a history of back pain stemming from his in-service motor vehicle accident.  An October 1999 letter from Camp Shekinah, a drug and alcohol treatment program explained that the Veteran was treated there for a year in 1989 and they had concluded the Veteran began using drugs during his army years to cover back pain along with anxiety from war related encounters.  A July 2000 treatment report from Dr. H.B., the Veteran's primary care physician, also shows that the Veteran reported that he first experienced back pain while in Vietnam in 1970.  He reported that as time progressed, episodes of pain became more and more frequent.  The Board finds that these reports, identifying symptoms back pain since service, are probative as they were provided to medical providers during the course of treatment, and were not provided for compensation purposes.  

In an August 2005 private medical evaluation, Dr. C.B. opined that the Veteran was in a Jeep roll-over accident while in service, and that this accident was the likely cause of the Veteran's current spine problems, reasoning that the record did not show another etiology.  In providing the opinion, Dr. C.B. indicated that he had reviewed the evidence of record, and he cited findings in the medical record related to the Veteran's lumbar spine treatment from 2000 to 2005.  The Board finds that Dr. C.B.'s opinion appears to be accurately based on the Veteran's history of injury in service and intermittent complaints of back pain since service with no evidence of additional injury.  Thus, the Board finds that the opinion is probative.  

The Veteran has provided credible evidence identifying a motor vehicle accident since service, symptoms of back pain immediately following the accident and post-service, and an August 2005 medical opinion from Dr. C.B. tends to relate the Veteran's current lumbar spine disability to the in-service accident.  For these reasons and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative joint and disc disease with levoscoliosis and lumbar strain have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).    


ORDER

Service connection degenerative joint and disc disease with levoscoliosis and lumbar strain is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


